ON PETITION FOE REHEARING.
On August 1, 192á, the following opinion was filed:
Stone, J.
• Respondent’s petition for rehearing is denied. However it makes two suggestions which deserve further comment.
Our statement of the facts is in error in a minor particular. It was the northbound passenger rather than the southbound logging train that took the mill spur. The circumstance is insignificant except that the logging train probably arrived at Orr somewhat sooner than if it had started from the spur instead of the main line.
The opinion does not emphasize, as it ought to have done, the importance of the precaution plaintiff claims to have taken while he stood on the depot platform, and before he started away with his truck, as to the track to the north. Plaintiff’s argument concerning this circumstance was given careful consideration. In fact, it is the only thing about plaintiff’s case which caused us to hesitate about the result. After attentive consideration, we have concluded that, as a matter tíf law, under the circumstances of this case, whatever plaintiff may have done on the depot platform, cannot take the place of the care required of him afterwards as he approached the crossing, and which, if exercised, would have prevented the accident.
Complaint is made also that we have not allowed due weight to plaintiff’s own testimony concerning what he did just before he went onto the crossing. Of course, we have not attempted to weigh his *507testimony; at least as a trier of fact would weigh it. What we have considered are the undisputed ultimate facts. They may be summarized in one sentence. Plaintiff was struck on a railway crossing under such circumstances as to indicate conclusively that, if he had looked and listened at all for a train approaching from the north, he would not have been struck.
Under that conclusion, inescapable as it is, what plaintiff testified . to is inconclusive. What happened .demonstrates that he did not “alertly use his sight and hearing to discover the approach of the train.” Anderson v. Great N. Ry. Co. 147 Minn. 118, 179 N. W. 687.
Neither have we overlooked the testimony that the cab on plaintiff’s truck was so equipped with windows that he had a clear view to the front and side. We also had in mind the claim that the truck was not making much noise as it slowly approached the crossing. But it is futile to deny that the body structure of any closed automobile, even a Ford truck, offers, some obstruction to the vision of the chauffeur. It is equally futile to aver that a well-loaded truck is silent when being operated in low gear up an incline.
Again resorting, not to what anyone testified, but to the undeniable fact that the collision occurred, we consider it past successful contradiction either that plaintiff through absentmindedness was utterly indifferent to his situation, or, if he took any precaution at all for his own safety, the obstacles to the proper use of his senses of sight and hearing interposed by his own vehicle, deprived his precautions of their intended effect. This observation explains the presence in the opinion of the comment upon the duty of the driver of an automobile approaching a railway crossing to overcome such obstacles long enough to permit him to use efficiently his own'senses for his own protection.